EXECUTION VERSION


Exhibit 10.4


AMENDMENT NO. 1 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of May 20, 2016 (this “Amendment”), is among MYLAN PHARMACEUTICALS INC.
(“MPI”), individually and as initial servicer (in such capacity, the
“Servicer”), MYLAN SECURITIZATION LLC (“Seller”), VICTORY RECEIVABLES
CORPORATION (“Victory”), as a conduit purchaser (in such capacity, the “Conduit
Purchaser”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a committed purchaser,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as a
committed purchaser (each of PNC and BTMUNY in the capacity of a committed
purchaser, individually, a “Committed Purchaser” and collectively,
the “Committed Purchasers” and collectively with the Conduit Purchaser, the
“Purchasers”), PNC, as a purchaser agent, BTMUNY, as a purchaser agent (each of
PNC and BTMUNY in the capacity of a purchaser agent, individually, a “Purchaser
Agent” and collectively, the “Purchaser Agents”), BTMUNY, as agent on behalf of
the Secured Parties (in such capacity, the “Agent”), and PNC, as an issuer of
Letters of Credit (in such capacity, the “LOC Issuer”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to that certain Amended and Restated
Receivables Purchase Agreement, dated as of January 27, 2015 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”); and
WHEREAS, the parties hereto wish to amend the Agreement upon the terms hereof.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), each of the parties
hereto hereby agree as follows:
A G R E E M E N T:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Agreement.
2.     Amendments. The Agreement is hereby amended as follows:
(a)    The following new Section 7.5(m) is hereby added to the Agreement
immediately following existing Section 7.5(l) thereof:
(l)    Specified Receivables, Etc. On or before each Reporting Date, the
Servicer shall include in each Information Package delivered to Agent and each
Purchaser Agent, each of (i) a listing of all Specified Obligors as of the
Cut-Off Date for the related Settlement Period, (ii) the Specified Amount with
respect to each Specified Obligor as of the Cut-Off Date for the related
Settlement Period and (iii) a listing of each Specified Receivable as of the
Cut-Off Date for the related Settlement Period. The Specified Amount with
respect to each Obligor shall be calculated by the Servicer in the ordinary
course as reasonably





--------------------------------------------------------------------------------




determined by the Servicer in accordance with the definition of “Specified
Amounts”.
(b)    The following new defined terms and definitions thereof are hereby added
to Appendix A of the Agreement in appropriate alphabetical order:
“Non-Current Receivable” means, at any time of determination, a Receivable as to
which any payment, or part thereof, remains unpaid for 31 or more days from the
original due date for such payment with respect to such Receivable.
“Non-Specified Obligor” means, at any time of determination, any Obligor at such
time that is not a Specified Obligor.
“Specified Amounts” means, at any time of determination, with respect to any
Obligor, the aggregate amount of all terms discounts, indirect rebates, direct
rebates (net of any direct rebate recovery), penalty payments and other amounts
owing as a result of any failure to deliver any goods or furnish any services by
any Originator to such Obligor, in each case, then owing to such Obligor by an
Originator under any related Contract or any key promotional program.
“Specified Obligor” means, at any time of determination, any Obligor for which
either (A) each of (i) the aggregate Unpaid Balance of all Non-Current
Receivables owing by such Obligor fails to exceed the Specified Amounts with
respect to such Obligor at such time, (ii) the aggregate Unpaid Balance of all
Non-Current Receivables owing by such Obligor at such time is greater than $0
and (iii) such Obligor has been designated as a “Specified Obligor” in the most
recently delivered Information Package or (B) each of (i) at any time within
sixty (60) days of such time of determination, the aggregate Unpaid Balance of
all Non-Current Receivables owing by such Obligor at such time failed to exceed
the Specified Amounts with respect to such Obligor at such time, (ii) the Agent
and each Purchaser Agent in their sole discretion consent in writing to the
inclusion of such Obligor as a Specified Obligor following request for such
inclusion from the Seller or the Servicer; provided, however, that the Agent or
any Purchaser Agent may immediately upon notice to the Seller or the Servicer
terminate any Obligor as a Specified Obligor that was designated as a Specified
Obligor pursuant to clause (B) above and thereafter such Obligor shall cease to
be a Specified Obligor and (iii) such Obligor has been designated as a
“Specified Obligor” in the most recently delivered Information Package.
“Specified Receivable” means, at any time of determination, a Receivable, the
Obligor of which is a Specified Obligor at such time.






2

--------------------------------------------------------------------------------




(c)    The definition of “Adjusted Contractual Dilution Estimate” set forth in
Appendix A of the Agreement is hereby replaced in its entirety with the
following:
“Adjusted Contractual Dilution Estimate” means, for any Settlement Period, (i)
if a Ratings Event has occurred and is continuing, an amount equal to the
Contractual Dilution Estimate for such Settlement Period, minus the portion, if
any, of the Contractual Dilution Estimate for such Settlement Period related
solely to the Specified Obligors (but solely to the extent that no Pool
Receivable of such Specified Obligor constitutes an Eligible Receivable at such
time) and (ii) otherwise, an amount equal to the Contractual Dilution Estimate
for such Settlement Period, minus the sum of (A) the Direct Check Rebate
Estimate for such Settlement Period, plus (B) the Failure to Supply Check
Payment Estimate for such Settlement Period, plus (C) the portion, if any, of
the Contractual Dilution Estimate for such Settlement Period related solely to
the Specified Obligors (but solely to the extent that no Pool Receivable of such
Specified Obligor constitutes an Eligible Receivable at such time).
(d)    Clause (p) of the definition of “Eligible Receivable” set forth in
Appendix A of the Agreement is hereby replaced in its entirety with the
following:
(p) which is none of (i) a Supplier Receivable, (ii) an Affiliate Receivable or
(iii) a Specified Receivable; and
(e)    Clause (a) of the definition of “Defaulted Receivable” set forth in
Appendix A of the Agreement is hereby replaced in its entirety with the
following:
(a) as to which any payment, or part thereof, remains unpaid for 91 or more days
from the original due date for such payment with respect to such Pool Receivable
that is owing by a Non-Specified Obligor,
(f)    Clause (a) of the definition of “Delinquent Receivable” set forth in
Appendix A of the Agreement is hereby replaced in its entirety with the
following:
(a) as to which any payment, or part thereof, remains unpaid for between 61 or
more days from the original due date for such payment with respect to such Pool
Receivable that is owing by a Non-Specified Obligor and
(g)    Exhibit 3.1(a) of the Agreement is hereby replaced in its entirety with
Exhibit 3.1(a) attached hereto.
3.    Representations and Warranties. Each of Seller, MPI, the Servicer and
Performance Guarantor represents and warrants to each of the other parties
hereto as of the date hereof, both before and immediately after giving effect to
this Amendment, as follows:
(a)    The representations and warranties made by it in the Agreement and each
of the other Transaction Documents to which it is a party are true and correct
both as of the date hereof and immediately after giving effect to this
Amendment.


3

--------------------------------------------------------------------------------




(b)    The execution and delivery by it of this Amendment and the performance of
its respective obligations under this Amendment and the Agreement (as amended
hereby), each as applicable, and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment and the Agreement (as
amended hereby), and the other Transaction Documents to which it is a party are
its valid and legally binding obligations, enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, and other similar Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at Law.
(c)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, or would occur as a result of this Amendment or the transactions
contemplated hereby.
(d)    Both before and immediately after giving effect to this Amendment, the
sum of the aggregate Purchasers’ Total Investment on the date hereof and the
Required Reserves on the date hereof will not exceed the Net Pool Balance on the
date hereof.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
April 30, 2016 above written upon satisfaction of the following conditions
precedent:
(a)    Execution of Amendment. The Agent shall have received a counterpart of
this Amendment duly executed by each of the parties hereto.
(b)    No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing either before or immediately after giving effect to
this Amendment.
(c)    Representations and Warranties True. The representations and warranties
of Seller, MPI and the Servicer contained in the Agreement, and of Seller, MPI,
the Servicer and Performance Guarantor contained in this Amendment, in each
case, shall be true and correct both as of the date hereof and immediately after
giving effect to this Amendment.
5.    Reference to and Effect on the Agreement and the other Transaction
Documents.
(a)    Each reference in the Agreement to “this Agreement,” “herein,” “hereof”
and words of like import and each reference in the other Transaction Documents
to “Receivables Purchase Agreement”, “Purchase Agreement”, “thereunder”,
“thereof” or words of like import referring to the Agreement shall mean and be a
reference to the Agreement, as amended hereby.
(b)    Each of the Agreement and the other Transaction Documents (except as
specifically amended herein) is hereby ratified and confirmed in all respects by
each of the parties hereto and shall remain in full force and effect in
accordance with its respective terms.


4

--------------------------------------------------------------------------------




(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of or amendment to any
right, power or remedy of the Agent, any Purchaser, any Purchaser Agent or the
LOC Issuer under, nor constitute a waiver of or amendment to, any other
provision or condition under any Transaction Document.
(d)    To the extent that the consent of any party hereto, in any capacity, is
required under any Transaction Document or any other agreement entered into in
connection with any Transaction Document with respect to any of the amendments
set forth herein, such party hereby grants such consent.
6.    Transaction Document. This Amendment shall be a Transaction Document under
(and as defined in) the Agreement.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Seller, the Servicer, MPI, the Purchasers, the Purchaser Agents,
the LOC Issuer and the Agent, and their respective successors and assigns.
8.    Costs and Expenses. The Seller agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses incurred by or on behalf of the
Agent, each Purchaser, each Purchaser Agent and the LOC Issuer in connection
with the preparation, negotiation, execution and delivery of this Amendment and
any other documents to be delivered in connection herewith, including reasonable
attorneys’ fees and expenses of a single counsel.
9.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.
11.    Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.


5

--------------------------------------------------------------------------------




13.    Reaffirmation of Performance Guaranty. After giving effect to this
Amendment, and the transactions contemplated hereby, all of the provisions of
the Performance Guaranty shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Guaranty and
acknowledges that the Performance Guaranty has continued and shall continue in
full force and effect in accordance with its terms.
[Signatures Follow]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
MYLAN PHARMACEUTICALS INC.,
individually and as initial Servicer
 
By: /s/ Colleen Ostrowski        
Name: Colleen Ostrowski
Title: Treasurer



MYLAN SECURITIZATION LLC,
as Seller
 
By: /s/ Colleen Ostrowski        
Name: Colleen Ostrowski
Title: Director





 
S - 1
                                       Amendment No. 1 to Mylan A&R Receivables
Purchase Agreement

--------------------------------------------------------------------------------






VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser
 
By: /s/ David V. DeAngelis      
Name: David V. DeAngelis
Title: Vice President





THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as Purchaser Agent for the BTMU Group
 
By: /s/ Van Dusenbury      
Name: Van Dusnebury
Title: Managing Director



THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as Agent
 
By: /s/ Van Dusenbury      
Name: Van Dusenbury
Title: Managing Director



THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as a Committed Purchaser
 
By: /s/ Van Dusenbury     
Name: Van Dusenbury
Title: Managing Director







 
S - 2
                                       Amendment No. 1 to Mylan A&R Receivables
Purchase Agreement

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION
as Purchaser Agent for the PNC Group
 
By: /s/ Michael Brown     
Name: Michael Brown
Title: Senior Vice President





PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as a LOC Issuer
 
By: /s/ Michael Brown   
Name: Michael Brown
Title: Senior Vice President





 
S - 3
                                       Amendment No. 1 to Mylan A&R Receivables
Purchase Agreement

--------------------------------------------------------------------------------






ACKNOWLEDGED AND AGREED TO:
MYLAN INC.,
as Performance Guarantor




By: /s/ Colleen Ostrowski     
Name: Colleen Ostrowski
Title: Treasurer






 
S - 4
                                       Amendment No. 1 to Mylan A&R Receivables
Purchase Agreement